Citation Nr: 1041502	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  08-32 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a cardiac 
disorder, claimed as idiopathic hypertrophic subaortic stenosis, 
and, if so, whether the Veteran is entitled to service connection 
for idiopathic hypertrophic subaortic stenosis (IHSS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from August 1957 to December 1959.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA).
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An October 1998 rating decision which a request to reopen a 
claim for service connection for IHSS is final.

2.  A March 2004 private medical opinion that the Veteran's 
congenital IHSS should be considered service-connected because it 
was present prior to, during, and after the Veteran's service was 
not of record when the October 1998 rating decision was issued, 
and the opinion is material, and relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
IHSS, so the claim may be reopened.

3.  The medical opinion of record establishes that IHSS is 
congenital and was present at the time of the Veteran's entry 
into service, but establishes that it is at least as likely as 
not that the Veteran's congenital IHSS progressed beyond the 
normal, expected course of that disorder prior to the Veteran's 
service discharge in 1959.  


CONCLUSION OF LAW

New and material evidence having been presented, claim of 
entitlement to service connection for idiopathic hypertrophic 
subaortic stenosis (IHSS), is reopened, and resolving reasonable 
doubt in the Veteran's favor, service connection for that 
disorder is granted.  38 U.S.C.A. §§ 1110, 5108, 7104 (West 2002 
& Supp. 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has submitted new and material 
evidence to reopen is entitled to service connection for 
idiopathic hypertrophic subaortic stenosis (IHSS).  The Veteran 
contends that an incident of service caused IHSS to develop.  
Alternatively, the Veteran avers that, if he had IHSS prior to 
his entry into service, occurrences during service resulted in 
aggravation of IHSS.  

Before addressing the merits of the appeals, the Board notes 
that, in view of the favorable determination, VA duties to notify 
and assist claimants in substantiating a claim for VA benefits 
have been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

Analysis of request to reopen

By a rating decision issued in 1984, service connection for IHSS 
was denied.  The Veteran did not disagree with that decision, and 
the unfavorable determination became final, based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a), 20.1103.  The Veteran submitted a 
request to reopen the claim in 1998, but request to reopen the 
claim was denied.  The Veteran contends that he has submitted new 
and material evidence since the 1998 rating decision.  

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition.  38 U.S.C.A. § 5108 
(2002); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2007).

For the purpose of determining whether a case should be reopened, 
the credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Whether new and material evidence is submitted is a 
jurisdictional test.  If such evidence is not submitted, then the 
claim cannot be reopened, and is not subject to the Board's 
jurisdiction.  38 U.S.C.A. §§ 5108, 7104(b); Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996).  Therefore, although the RO 
has determined that new and material evidence has been presented, 
the Board must independently review the evidence to determine 
whether it has jurisdiction.  Id.

In this case, at the time of the 1984 rating decision, there were 
no service treatment records.  Clinical records associated with 
the claims file include the summary of a 1970 hospitalization, 
additional 1970 private records, a 1978 report of private 
examination, the Veteran's statements, and private clinical 
records from M.L.G, MD.  After the 1984 rating decision, but 
prior to the 1998 rating decision, another medical opinion from 
M.L.G., MD, was added to the claims file.

Since the 1998 rating decision, current VA clinical records, but 
no additional VA records during the period proximate to the 
Veteran's service discharge, have been obtained.  Since the 1998 
rating decision, the Veteran has submitted a 2004 medical opinion 
from Dr. M.L.G.  The Veteran has also submitted additional lay 
statements regarding the symptoms he experienced in service.  The 
medical opinion is favorable to the Veteran.  The medical and lay 
evidence submitted since the last final rating decision, the 1998 
decision, is relevant and material to the evidence missing at the 
time of the prior rating decision, that is, the additional 
evidence tends to prove that the Veteran's IHSS was aggravated in 
service.  

Therefore, this evidence, together with the additional lay 
evidence of record, is new and material, and the claim is 
reopened.

Claim for service connection 

Service connection may be granted if the evidence demonstrates 
that a current disability is the result of an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the Veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

A disease which is considered by medical authorities to be of 
familial (or hereditary) origin must, by its very nature, be 
found to have pre-existed a claimant's military service.  
However, service connection may be granted for disease, but not 
defects, which are congenital, developmental, or familial in 
origin when the evidence establishes the disorder was aggravated 
by active service.  VAOGCPREC 82-90.  A preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).  

Clear and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity.  38 C.F.R. § 3.306.  
This includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural progress 
of the condition.  Id.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service on 
the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and subsequent 
to service.  38 C.F.R. §§ 3.304, 3.306.  

No service treatment records for the Veteran's period of service 
have been located.  Since there are no records which reflect that 
any disorder was diagnosed at the time of the Veteran's entry 
into service, it is presumed that he found to be in sound 
condition.  

The Veteran relates that, during service, he was given "shots" 
while at Fort Chafee, Arkansas, and developed a high fever in 
service.  By a statement dated in October 2006, the Veteran 
states that a physician wanted to hospitalize him during his 
service, in about June 1959, but did not explain why 
hospitalization was required.  Thereafter, the Veteran was 
required to routinely report to that physician several times a 
week until his discharge from service in December 1959.  
      
In order to develop the reopened claim, medical opinion was obtained.  
The reviewer who provided a December 2009 Veterans Health 
Administration opinion stated that IHSS, which is described as 
hypertrophic obstructive cardiomyopathy, or HOCM in updated medical 
terminology, is predominantly a congenital heart disease with a 
latent phase followed by varied clinical manifestations.  The 
reviewer also noted that the non-inherited sporadic form of IHSS was 
"quite rare."  

In the December 2009 opinion, and in a June 2010 addendum, the 
reviewer concluded that, since the Veteran had no heart murmur at age 
19, when he entered service, but a heart murmur was found in 1967, a 
few years after the Veteran's 1959 service discharge, it was at least 
as likely as not that IHSS had progressed beyond the normal, expected 
progress during the Veteran's service.  

Although the reviewer did not specifically discuss the lay statements 
by the Veteran, it is clear that the reviewer must have considered 
those statements, since the reviewer concluded that the Veteran's 
IHSS progressed during his service, although there was no objective 
clinical evidence of progression until 1967, some eight years after 
the Veteran's service discharge.  

This opinion is favorable to a finding that IHSS which pre-existed 
the Veteran's service was permanently aggravated in service.  The 
Veteran may, resolving any reasonable doubt in his favor, be granted 
service connection on this basis.  


ORDER

The claim for service connection for IHSS is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


